Allowed Claims

Claims 1, 4-5, and 8-9 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
	The closest prior arts of record are: Tsujimoto et al. US2013/0284362 A1 and Ashton US 2010/0004614 A1.

	Tsujimoto teaches an absorbent article with a grid type deposit of absorbent polymer. Tsujimoto teaches the deposits may differ in length and cross section. Tsujimoto fails to teach two different heights arranged in a “checker-board” like pattern.
Ashton teaches an absorbent article with multiple channels running the length of the diaper with superabsorbent polymer (SAP) that have two different heights. Ashton also fails to teach the two different heights arranged in a “checker-board” like pattern. 
It would have be improper hindsight to have taken the different heights of SAP taught by Ashton and applied them to the grid of Tsujimoto in a checker-board manner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781